Citation Nr: 1116867	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The Veteran is diagnosed with bilateral hearing loss that is etiologically related to his period of active service.

2. The Veteran is diagnosed with recurrent tinnitus that is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2. Recurrent tinnitus was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts entitlement to service connection for bilateral hearing loss and recurrent tinnitus as due to in-service acoustic trauma.  Specifically, he contends that, during his period of active service, he served as a shell catcher, exposing him to loud noise without hearing protection.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Initially, the Board observes the reports of August 2006 and June 2007 VA audiological examinations indicate the Veteran currently suffers from recurrent tinnitus and bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records are absent findings or complaints of either hearing loss or tinnitus.  Upon separation from active service, the Veteran's hearing loss was evaluated as 15/15 using a whisper test; audiometric findings were not recorded.  See April 1967 Report of Medical Examination.  Significantly, as noted above, the Veteran was provided two VA examinations, in August 2006 and June 2007.  In both instances, based on the Veteran's reported history and an audiological evaluation, the VA examiner opined that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are due to his military service.

In considering the etiological opinions contained in the VA examination reports, the Board is mindful that the Veteran's service records indicate he performed clerical duties, a position that would not normally lend itself to exposure to significant acoustic trauma.  However, as noted above, the Veteran asserts he also served as a shell catcher during exercises.  Furthermore, the Veteran has submitted a statement from T.C., who served with the Veteran aboard the USS SHANGRI-LA.  In his statement, T.C. notes he was award of the Veteran's service with the 3rd Division, which would require him to report to flight deck and man Gun Mount 53 for General Quarters.  T.C. notes he shared a bunk rack with the Veteran, and the two became good friends during their period of service.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  In the instant case, the Board is left with a situation where essentially the only evidence pertaining to in-service acoustic trauma are his statements and those submitted by T.C.  While the Veteran's service personnel records do not confirm that the Veteran served in a capacity that would necessarily expose him to acoustic trauma, they do not, in the Board's view, confirm that he was not.

As such, given the Veteran's statements regarding in-service acoustic trauma, which are supported by those of T.C., the Board finds the evidence is in genuine equipoise as to whether the Veteran suffered acoustic trauma in service.  Therefore, resolving all doubt in the Veteran's favor, the Board concedes the Veteran's reported in-service acoustic trauma.  

In light of the August 2006 and June 2007 VA examiners' positive etiological opinions, and resolving all doubt in favor of the Veteran regarding in-service acoustic trauma, the Board finds that service connection for bilateral hearing loss and recurrent tinnitus is warranted in the instant case.  





ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for recurrent tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


